TANNER, P. J.
This is a petition in which the plaintiff seeks to establish the liability of the- respondent for an operation performed upon the plaintiff, because of ruptures, which he claims was made necessary by strains endured by him in working for respondent.
We are of the opinion, notwithstanding the statements of the petitioner himself, that the history of the case as related by him to the hospital authorities proves that he had a double inguinal hernia before the alleged accident. We are also of the opinion that said1 hernia was such that it required an operation. - We think it would be pushing the principle of “lighting up” an old condition too far to say that where the condition itself required an operation, the respondent Would be liable for an operation which was performed on the plaintiff, merely because his condition' was brought home to him by the strain of his work and the necessity for said opei'ation thereby made apparent.
We are also of the opinion that in the absence of written notice of the accident the plaintiff’s evidence does not show the knowledge of the a«cident by respondent required by statute. His testimony simply shows that when he left his Work he merely stated to some “second-boss” that he felt sick, and was advised to go home. He himself does not claim that *106he stated, or indeed knew himself that his sickness was. caused by his work. As we have previously héld, we think the knowledge which dispenses with written notice must be an actual knowledge by the employer, or his authorized agent, of the accident, not merely a hearsay report of the accident afterward. Fo,r these reasons the petition is denied and dismissed.
For Petitioner: William C. H. Brand, Joseph Veneziale and George Helford.
For Respondent: Frederick A. Jones.